DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 8/17/2022. Claims 26, 27, and 29-45 are currently pending. Claims 26, 29, and 30 have been amended. The cancelation of claim 28 is acknowledged. Claims 1-25 have been previously canceled.

Allowable Subject Matter
Claims 26-27 and 29-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 26, the primary reason for allowance is the inclusion of a plurality of funnel cup configured to pivot between two positions, a first position in which the funnel cups engage a respective container and a second position in which the funnel cups are disengaged from their respective container. The closest invention, Saari (US 3925960) in view of Wooldridge (US 2007/0011994 A1) as set forth in the Office Action dated 5/27/2022, teaches a plurality of lanes, a conveyor system configured to move a plurality of containers into alignment with the plurality of lanes, wherein the conveyor system comprises a carousel, a plurality of funnel cups, and a controller. However, Saari and Wooldridge do not teach that the funnel cups pivot and it is not clear why the funnel cups would be modified such that they engage the containers without engaging in hindsight. Accordingly, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/30/2022